UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File No. 33-18978 TEL-INSTRUMENT ELECTRONICS CORP (Exact name of Registrant as specified in its charter) New Jersey 22-1441806 (State of incorporation) (IRS Employer Identification Number) 728 Garden Street Carlstadt, NewJersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 933-1600 Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso Nox Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date:2,648,215 shares of Common stock, $.10 par value as of August 17, 2011. Table of Contents TEL-INSTRUMENT ELECTRONICS CORPORATION TABLE OF CONTENTS PAGE Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets June 30, 2011 and March 31, 2011 3 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows - Three Months Ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of the Results of Operations and Financial Condition 15 Item 4. Controls and Procedures 21 Part II – Other Information Item 1. Legal Proceedings 22 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Table of Contents Item 1. Financial Statements TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 March 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Unbilled government receivables Inventories, net Prepaid expenses and other Deferred debt expense Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred debt expenses – long-term Deferred income tax asset – non-current Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Current portion long-term debt Capital lease obligations Accounts payable Progress billings - Deferred revenues – current portion Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Subordinated notes payable-related parties, net of debt discount Deferred revenues Warranty Liability Long-term debt, net of debt discount Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 2,648,215 and 2,646,215 issued and outstanding as of June 30, 2011 and March 31, 2011, respectively 264,821 264,621 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financialstatements. 3 Table of Contents TEL-INSTRUMENT ELECTRONICS CORPORATION
